Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 20-1792V
UNPUBLISHED

 

DAVID STEWART, as parent and Chief Special Master Corcoran
natural guardian of J.S., a minor,
Filed: August 2, 2022

Petitioner,
V. Special Processing Unit (SPU); Joint
Stipulation on Damages; Influenza
SECRETARY OF HEALTH AND (Flu) Vaccine; Guillain-Barre
HUMAN SERVICES, Syndrome (GBS)
Respondent.

 

 

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Naseem Kourosh, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION’

On December 7, 2020, David Stewart, as parent and natural guardian of J.S., a
minor, filed a petition for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, ef seg.? (the “Vaccine Act”), on behalf of J.S. Petitioner
alleges that J.S. suffered Guillain-Barré Syndrome (“GBS”) caused by the influenza
vaccine J.S. received on January 25, 2018. Petition at 1, J 2, 17; Stipulation, filed at
Aug. 1, 2022, J§ 1-2, 4. Petitioner further alleges that J.S. received the vaccine in the
United States, that J.S. suffered the residual effects of GBS for at least six months, and
that neither Petitioner nor any other party has filed a civil action or received an award for
J.S.’s GBS, alleged as vaccine caused. Petition at JQ 2, 17-19; Stipulation at J§ 3-5.
“Respondent denies that J.S. sustained a Table injury; denies that the vaccine caused
J.S.’s alleged GBS, or any other injury; and denies that J.S.’s current condition is a
sequela of a vaccine-related injury.” Stipulation at {| 6.

 

' Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on August 1, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $65,000.00 to purchase the annuity contract described in
paragraph 10 of the Stipulation, paid to the life insurance company from
which the annuity will be purchased. Stipulation at 4 8. This amount represents
compensation for all items of damages that would be available under Section
15(a). Id.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

° Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

DAVID STEWART,
as parent and natural guardian of J.S., a minor,

Petitioner,
No. 20-1792V (ECF)
V. Chief Special Master Corcoran

SECRETARY OF HEALTH
AND HUMAN SERVICES,

Respondent.

 

 

STIPULATION

The parties hereby stipulate to the following matters:

1. David Stewart, petitioner, on behalf of petitioner’s minor daughter J.S., filed a petition
for vaccine compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§§ 300aa-10 ef seq. (the “Vaccine Program”). The petition seeks compensation for injuries
allegedly related to J.S.’s receipt of an influenza vaccine, which vaccine is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

2. J.S. received an influenza and human papilloma virus vaccines on January 25, 2018.

3. The vaccinations were administered within the United States.

4. Petitioner alleges that J.S. sustained the first symptom or manifestation of onset of
Guillain-Barré Syndrome (“GBS”) within the time period set forth in the Table. Petitioner
further allenes that J.S. experienced the residual effects of this condition for more than six
months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on petitioner’s behalf as a result of petitioner’s condition.
6. Respondent denies that J.S. sustained a Table injury; denies that the vaccine caused
J.S.’s alleged GBS, or any other injury; and denies that J.S.’s current condition is a sequela of a
vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

An amount of $65,000.00 to purchase the annuity contract described

in paragraph 10 below, paid to the life insurance company from

which the annuity will be purchased (the “Life Insurance Company”).
This amount represents compensation for all damages that would be available under 42. U.S.C. §
300aa-15(a).

9. The Life Insurance Company must have a minimum of $250,000,000.00 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

a. A.M. Best Company: A++, A+, A+g, At+p, Atr, or Ats;

b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;

c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
AA, AA+, or AAA;

d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability

Rating: AA-, AA, AA+, or AAA.
10. The Secretary of Health and Human Services agrees to purchase an annuity contract
from the Life Insurance Company for the benefit of J.S., pursuant to which the Life Insurance
Company will agree to make a payment to J.S. for damages that would be available under 42
U.S.C. §300aa-15(a), as follows:

a. A lump sum of $67,442.00 on September 26, 2025.
The purchase price of the annuity described in this paragraph shall neither be greater than nor
less than $65,000.00. In the event that the cost of the annuity set forth above varies from
$65,000.00, the payment on September 26, 2025, shall be adjusted up or down to ensure that
the total cost of the annuity is neither less nor greater than $65,000.00. The payment provided
herein shall be made to J.S. for the period set forth above. Should J.S. predecease the certain
payment set forth above, the certain payment shall be made to her estate. However, written
notice to the Secretary of Health and Human Services and the Life Insurance Company shall be
provided within twenty (20) days of J.S.’s death.

11. The parties stipulate and agree that the annuity payments cannot be assigned,
accelerated, deferred, increased, or decreased by the parties, that no part of any annuity
payments called for herein, nor any assets of the United States or the annuity company, are
subject to execution or any legal process for any obligation in any manner, and that petitioner
shall not have the power or right to sell, assign, mortgage, encumber, or anticipate said annuity
payments, or any part thereof, by assignment or otherwise.

12. The annuity contract will be owned solely and exclusively by the Secretary of Health
and Human Services and will be purchased as soon as practicable following the entry of a
judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary

of Health and Human Services and the United States of America are not responsible for the
payment of any sums other than the amounts set forth in paragraph 8 herein and the amounts
awarded pursuant to paragraph 13 herein, and that they do not guarantee or insure any of the
future annuity payments. Upon the purchase of the annuity contract, the Secretary of Health
and Human Services and the United States of American are released from any and all
obligations with respect to future annuity payments.

13. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

14. Petitioner and petitioner’s attorney represent that they have identified to respondent
all known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

15. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 13, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to
the availability of sufficient statutory funds.

16. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of J.S. as contemplated by a strict
construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §

300aa-15(g) and (h).
17. Petitioner represents that petitioner presently is, or within 90 days of the date of
judgment will become, duly authorized to serve as guardian/conservator of J.S.’s estate under
the laws of the state of Oregon.

18. In return for the payments described in paragraphs 8 and 13, petitioner, in
petitioner’s individual capacity and as legal representative of J.S., on petitioner’s own behalf,
and on behalf of J.S., and J.S.’s heirs, executors, administrators, successors, or assigns, does
forever irrevocably and unconditionally release, acquit and discharge the United States and the
Secretary of Health and Human Services from any and all actions or causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of
whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of J.S. resulting
from, or alleged to have resulted from the vaccines administered on January 25, 2018, as
identified in a Petition filed on December 7, 2020, in the United States Court of Federal Claims
as petition No. 20-1792V.

19. If J.S. should die prior to entry of judgment, this agreement shall be voidable upon
proper notice to the Court on behalf of either or both of the parties.

20. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation,

then the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either

party.
21. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 13 above. There is absolutely no agreement on the part
of the parties hereto to make any payment or do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described
in this Stipulation may reflect a compromise of the parties’ respective positions as to liability
and/or amount of damages, and further, that a change in the nature of the injury or condition or
in the items of compensation sought, is not grounds to modify or revise this agreement.

22. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in
this case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.

23. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the influenza vaccine caused J.S.’s alleged GBS,
or any other injury, or that J.S. sustained a Table injury.

24. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns as legal representative of J.S.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

‘Dunk ) Bir AT

DAVID STEWART

ATTORNEY OF RECORD
FOR, PETITIONER:

   

 

MAXIMILLIAN MULLER
Muller Brazil

715 Twining Road, Suite 208
Dresher, PA, 19025
Telephone: (215) 885-1655
Email: max@mullerbrazil.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

George R. Grimes - Digitally signed by George R.
S14 Grimes -S14

Date: 2022.07.13 14:36:14 -04'00°
CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

 

Dated: Kg [i /Zoaz

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

A bane 7 go. WY

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

NASEEM KOU H

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Telephone: (202) 305-1159

Email: Naseem.kourosh@usdoj.gov